Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein a driver of the straddle type vehicle selects…using a group of switches for instructing the straddle type vehicle”. The examiner recommends rephrasing to be more in line with the structural nature of the claim and avoid confusion whether the claim is directed to a structure or a method. For example, “a group of switches for instructing the straddle type vehicle, including the selection of a following target from a preceding vehicle from among the plurality of preceding vehicles” or something similar.
Appropriate correction is required.


Claim Interpretation
Applicant’s amendments no longer invoke 112f, and thus the invocation is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Knitt (US20190248367A1), and further in view of Tetsuka (US10569756B2).
Regarding claim 1, Knitt teaches; 
A straddle type vehicle (taught as a motorcycle, element 10) having a following cruise function for performing following cruise to follow a preceding vehicle sensed (taught as adaptive cruise control, element 20), the preceding vehicle including a vehicle driving on a lane next to a lane on which the straddle type vehicle is driving (shown in an example of locking onto a motorcycle in a neighboring lane in Fig 8b), the straddle type vehicle comprising: 
a displaying section (taught as a display device, element 230, paragraph 0024) displaying information of the preceding vehicle (taught as displaying an object position, paragraph 0053) at a plurality of display positions aligned in a vehicle width direction of the straddle type vehicle (taught as displaying a preceding object, shown in Fig 13 [car] and Fig 14 [motorcycle], with relative positioning); and 
wherein a driver of the straddle type vehicle selects (taught as a display device program where the rider selects an object for locking, paragraph 0030), as a following target, a preceding vehicle from among the plurality of preceding vehicles (taught as selecting an object to lock onto, paragraph 0030) instructing the straddle type vehicle (taught as using an input device, such as a joystick or button, for locking on, paragraph 0030), wherein, when at least one of a radar and a camera senses a plurality of preceding vehicles (taught as detecting one or more vehicles. step 404, Fig 4, paragraph 0030, which uses transceivers including radar, paragraph 0025, and a camera, paragraph 0028), preceding vehicle information is displayed in the display section respectively for the plurality of preceding vehicles at the display positions corresponding to the preceding vehicles sensed (taught as displaying relative locations of objects relative for locking, step 406 Fig 4), 
a preceding vehicle is selected as the following target by the driver using the group of switches from the preceding vehicle information displayed in the displaying section(taught as a display device program where the rider selects an object for locking, paragraph 0030).
However, Knitt does not explicitly teach; a displaying section provided on a meter panel, and  using a group of switches for instructing the straddle type vehicle.
Tetsuka teaches; a displaying section provided on a meter panel (taught as a meter panel, element 6, column 5 lines 60-64) using a group of switches for instructing the straddle type vehicle (taught as switches arranged on the handlebars, column 5 lines 58-64, which interact with functionality, column 6 lines 9-18).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the meter panel and switches as taught by Tetsuka in the system taught by Knitt in order to control the motorcycle. Knitt already teaches a basic display device (element 230) and methods of input for the display to control the device (such as joysticks or buttons, paragraph 0030), and modifying the inputs taught by Tetsuka, which conforms to structures in motorcycles to control various functions. Tetsuka additionally teaches that such a layout allows one to readily operate switches while the handlebar is grasped (column 6 lines 45-47).

Regarding claim 2, Knitt as modified by Tetsuka teaches;
The straddle type vehicle according to claim 1 (see claim 1 rejection). Knitt further teaches; wherein: 
information regarding types [interpreted to mean distinguishing between number or wheels, size of the vehicle, based on paragraph 0032 of the specification] of the preceding vehicles is obtained, and 
wherein an appearance of the displayed preceding vehicle information is changed on the basis of information obtained (taught in Figs 11-15, showing motorcycles vs cars in the display, using a transceiver, including a radar, LIDAR, or an ultrasonic sensor, paragraph 0025).  

Regarding claim 3, Knitt as modified by Tetsuka teaches;
The straddle type vehicle according to claim 1 (see claim 1 rejection). Knitt further teaches; wherein the displaying section is further capable of displaying the preceding vehicle information at a plurality of display positions aligned in a vehicle front-back direction [interpreted to be the traveling direction based on paragraph 0015 of the specification] of the straddle type vehicle (shown in displaying a preceding object, shown in Fig 13 [car] and Fig 14 [motorcycle], with relative positioning, such as shifting the icon left/right).  

Regarding claim 4, Knitt as modified by Tetsuka teaches;
The straddle type vehicle according to claim 1 (see claim 1 rejection). Knitt further teaches; further comprising a sensor that senses (taught as a transceiver, including a radar, LIDAR, or an ultrasonic sensor, paragraph 0025) a preceding vehicle and providing information of the preceding vehicle (taught as receiving signals indicative of distance and relative position to the host, paragraph 0025).  

Response to Arguments
The applicant argues on page 4 of the remarks that the source crossed out in the IDS should be considered. The examiner has considered the sources presented in the search report, but the rest of the document remains untranslated and cannot, as a whole, be considered without a provided translation.

The applicant argues on page4 of the remarks that the amendments to the claims no longer invoke 112f interpretation. The examiner agrees, and withdraws the invocation.

The applicant argues on pages 5-6 of the remarks that the amended claim 1 is not anticipated by Knitt. The examiner agrees in regards to the specified meter panel and group of switches, and withdraws the 102(a)(1) rejection. However, a new rejection in light of Tetsuka has been made above.

The applicant argues on pages 6-7 of the remarks that based on the amendments to claim 1, claims 2-4 should also have their rejections withdrawn. The examiner agrees, and withdraws the previous 102(a)(1) rejection. However, a new rejection in light of Tetsuka has been made above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160090037A1 and US20170192433A1 for motorcycle proximity displays.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662